Exhibit 10.1

CERTIFICATE OF DESIGNATIONS OF THE POWERS, PREFERENCES AND
RELATIVE, PARTICIPATING, OPTIONAL AND OTHER SPECIAL RIGHTS OF
PREFERRED STOCK AND QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS
THEREOF

Of

SERIES A

CONVERTIBLE PREFERRED STOCK

for

FLIGHT SAFETY TECHNOLOGIES, INC.

FLIGHT SAFETY TECHNOLOGIES, INC.,

a Nevada corporation (the "Corporation"), pursuant to the provisions of Section
78.1955 of the General Corporation Law of the State of Nevada, does hereby make
this Certificate of Designations and does hereby state and certify that pursuant
to the authority expressly vested in the Board of Directors of the Corporation
by the Certificate of Incorporation of the Corporation, the Board of Directors
duly adopted the following resolutions, which resolutions remain in full force
and effect as of the date hereof:



RESOLVED,

that, pursuant to Article Fourth of the Certificate of Incorporation of the
Corporation, the Board of Directors hereby authorizes the issuance of, and fixes
the designation and preferences and relative, participating, optional and other
special rights, and qualifications, limitations and restrictions, of a series of
preferred stock consisting of 70,000 shares, par value $.001 per share, to be
designated "Series A Convertible Preferred Stock" (the "Preferred Shares"); and



RESOLVED,

that each of the Preferred Shares shall rank equally in all respects and shall
be subject to the following terms and provisions:



Designation. There is hereby created out of the authorized and unissued shares
of preferred stock of the Corporation a series of preferred stock designated as
the "Series A Convertible Preferred Stock", par value $.001 per share. The
number of shares constituting such series shall be 70,000 shares.

Dividends.

Dividend Rate

. For so long as any Preferred Shares are outstanding, the Corporation shall
pay, at its discretion either: (i) a dividend payable in cash at a per annum
rate of 8% of the Original Purchase Price (as defined below) per share; or (ii)
a dividend payable in additional shares of Preferred Shares at a per annum rate
of 10% of the Original Purchase Price per share;
provided, however
, that if the VWAP (as such term is defined below) for the common stock, par
value $.001 of the Corporation (
"Common Stock"
) exceeds
[Twenty Cents ($0.20)]
per share with respect to any fiscal quarter, no dividends shall be due with
respect to such fiscal quarter. Dividends shall be calculated on the basis of a
30-day month and a 360-day year. For purposes of calculating the number of
Preferred Shares to be issued as a dividend under Section 2(a)(ii) hereof, the
Preferred Shares to be issued shall be valued at a price per share equal to the
Original Purchase Price. For purposes of this Certificate, the following terms
shall have the meanings indicated:



"VWAP"

means the quarterly volume-weighted average sale price per share of Common Stock
on the principal market for any particular fiscal quarter as reported, as such
figure may be adjusted for stock splits and combinations of the Common Stock.



Dividend Payment Dates

.
The dividend payment dates for the Preferred Shares are the first days of March,
June, September, and December commencing March 1, 2009; provided that if any
such payment date is not a Business Day (as defined below) then such dividend
shall be payable on the next Business Day. The initial dividend period for any
Preferred Shares shall commence on the day when such shares are issued. The term
"Business Day" means a day other than a Saturday, Sunday or day on which banking
institutions in New York are authorized or required to remain closed.




Consent

.
For so long as any Preferred Shares are outstanding, the Corporation shall not
pay any dividends on any shares of Common Stock (except for dividends payable in
Common Stock) or any shares of any other capital stock, or repurchase any shares
of Common Stock (other than the repurchase of shares of Common Stock issued
pursuant to employment or consulting agreements with the Corporation, which are
repurchased upon termination of employment or services for consideration no
greater than the original issue price) or capital stock, without having received
written consent of a majority of the votes attributable to the outstanding
Preferred Shares (the "
Required Holders
"), voting separately from the holders of Common Stock.



Liquidation Events.

Liquidation Preference

. Upon (i) any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, or (ii) unless otherwise agreed by the holders
of the Preferred Shares, (A) a merger or consolidation of the Corporation with
or into another entity (except for a merger or consolidation in which the
holders of capital stock of the Corporation immediately prior to such merger or
consolidation continue to hold at least 50% of the outstanding voting power of
such surviving Corporation), (B) the sale or transfer of all or substantially
all of the assets of the Corporation (for this purpose "substantially all" shall
mean properties or assets with a fair market value equal to 60% or more of the
fair market value of the Corporation's total properties or assets as of the end
of the most recent fiscal quarter and "sale" shall not include a bona fide
pledge of assets), (C) any issuance of shares of capital stock by the
Corporation in one or more related transactions except for (x) an issuance of
shares of capital stock in which the holders of capital stock of the Corporation
immediately prior to such issuance of stock continue to hold at least 50% of the
outstanding voting power of the Corporation after such issuance of shares of
capital stock or (y) the issuance of Preferred Shares on the Original Issue Date
(as such term is defined below), or (D) the repurchase by the Corporation of
shares of capital stock of the Corporation (other than the Preferred Shares in
accordance with the terms hereof) such that the holders of capital stock of the
Corporation immediately prior to such repurchase do not hold at least 50% of the
outstanding voting power of the Corporation after such repurchase (each of the
transactions or events described in Sections (i) and (ii) (A) - (D) of this
Section 3(a) is referred to as a "
Liquidation Event
" herein), each holder of outstanding Preferred Shares shall be entitled to be
paid out of the consideration payable to the stockholders of the Corporation (in
the case of a merger or consolidation, for example) or of the consideration
payable to the Corporation (net of obligations owed by the Corporation) together
with all other available assets of the Corporation (in the case of an asset
sale, for example), as the case may be, whether such assets are capital, surplus
or capital earnings, prior and in preference to any payments being paid to
holders of Common Stock of the Corporation or other shares ranking junior to the
Preferred Shares, an amount in cash equal to $100.00 per share (the "
Original Purchase Price
") plus any declared or accrued but unpaid dividends thereon (collectively with
the Original Purchase Price per share, the "
Preferred Share Liquidation Preference
");
provided
that if, upon any Liquidation Event, the Preferred Share Liquidation Preference
as provided in this Section 3(a) is not paid in full, the holders of the
Preferred Shares shall share ratably in any distribution of assets in proportion
to the full respective preferential amounts to which they are entitled. For the
avoidance of doubt, a sale of shares of capital stock of the Corporation by
anyone other than the Corporation (for example a sale of shares of capital stock
on the open market) shall not result in a Liquidation Event, notwithstanding a
change of control of the Corporation, so long as such transaction does not
otherwise fall under the provisions of (A) - (D) of this Section 3(a).



Participation

. After payment in the full of the Preferred Share Liquidation Preference, the
holders of outstanding Preferred Shares and Common Stock shall share in any
consideration payable to the stockholders of the Corporation (in the case of a
stock repurchase, for example) or of the consideration payable to the
Corporation (net of obligations owed by the Corporation) together with all other
available assets of the Corporation (in the case of an asset sale, for example)
pro rata (as if the Preferred Shares had been converted into Common Stock as of
the date immediately prior to the date fixed for determination of stockholders
entitled to receive such distribution). Notwithstanding the foregoing, if the
amount which would be receivable if the Preferred Shares had been converted into
Common Stock immediately prior to the Liquidation Event is greater than the
amount which would be paid under the foregoing provisions of Section 3(a) and
this Section 3(b), then the holders of the Preferred Shares shall be entitled to
receive such greater amount.



Surrender of Certificates

. On the effective date of any Liquidation Event, the Corporation shall pay all
consideration to which the holders of Preferred Shares shall be entitled under
this Section 3. Upon receipt of such payment, each holder of Preferred Shares
shall surrender the certificate or certificates representing such shares, duly
assigned or endorsed for transfer to the Corporation (or accompanied by duly
executed stock powers relating thereto), at the principal executive office of
the Corporation or the offices of the transfer agent for the Corporation, or
shall notify the Corporation or any transfer agent that such certificates have
been lost, stolen or destroyed, whereupon each surrendered certificate shall be
canceled and retired.



Notice

. Prior to the occurrence of any Liquidation Event, the Corporation will furnish
each holder of Preferred Shares notice to each holder at its address shown on
the records of the Corporation, together with a certificate prepared by the
chief financial officer of the Corporation describing in reasonable detail the
facts of such Liquidation Event, stating in reasonable detail the amount(s) per
share of Preferred Shares each holder of Preferred Shares would receive pursuant
to the provisions of Sections 3(a) and 3(b) hereof and stating in reasonable
detail the facts upon which such amount was determined and describing (if
applicable) in reasonable detail all material terms of such Liquidation Event,
to the extent known by the Corporation, including without limitation the
consideration to be delivered in connection with such Liquidation Event, the
valuation of the Corporation at the time of such Liquidation Event and the
identities of the parties to the Liquidation Event.



Conversion. The holders of the Preferred Shares shall have optional conversion
rights as follows (the "Conversion Rights"):

Right to Convert

. Each share of Preferred Shares shall be convertible, in whole or in part, at
the option of the holder thereof, at any time and from time to time, and without
the payment of additional consideration by the holder thereof, into such number
of fully paid and nonassessable shares of Common Stock as is determined by
dividing (i) the Original Purchase Price by (ii) the Conversion Price (as
defined below) in effect at the time of conversion. The "
Conversion Price
" for the Preferred Shares shall initially be
[Ten Cents ($0.10)]
;
provided, however
, that such conversion shall be mandatory in the event the Required Holders vote
to convert all of the Preferred Shares. Such Conversion Price, and the rate at
which shares of Preferred Shares may be converted into shares of Common Stock,
shall be subject to adjustment as provided in Section 4(d) below.



Special Definitions

. For purposes of this Section 4, the following definitions shall apply:



"Additional Shares of Common Stock" shall mean all shares of Common Stock issued
or deemed to be issued by the Corporation after the date upon which a share of
the Preferred Shares was first issued (the "Original Issue Date"), other than:

shares of Common Stock issued or issuable by reason of a dividend or other
distribution on (x) the Preferred Shares pursuant to Section 2(a) above or (y)
shares of Common Stock that is covered by Section 4(f) or Section 4(g) below;

shares of Common Stock issued or issuable upon conversion of shares of Preferred
Shares;

shares of Common Stock actually issued (as opposed to deemed issued under
Section 4(d)(iii)) upon exercise of any Option or Convertible Security
outstanding on the Original Issue Date;

shares of Common Stock issued or issuable to employees, directors or consultants
pursuant to equity incentive plans approved by the board of directors of the
Corporation and adopted by the shareholders of the Corporation; or

shares of Common Stock designated as exempt from the definition of Additional
Shares of Common Stock by the Required Holders.

"Appraisal Procedure" shall be the procedure to determine fair market value of
any security or other property (in either case, the "valuation amount"). If the
Required Holders and the Board of Directors are not able to agree on the
valuation amount within a reasonable period of time (not to exceed 20 days), the
valuation amount shall be determined by an investment banking firm, which firm
shall be unaffiliated with the Corporation and shall be reasonably acceptable to
the Board of Directors and the Required Holders. If the Board of Directors and
the Required Holders are unable to agree upon an acceptable investment banking
firm within 10 days after the date either party proposed that one be selected,
the investment banking firm will be selected by an arbitrator located in New
York, New York selected by the American Arbitration Association (or if such
organization ceases to exist, the arbitrator shall be chosen by a court of
competent jurisdiction). The arbitrator shall select the investment banking firm
(within 10 days of his appointment) from a list, jointly prepared by the
Required Holders and the Board of Directors, of not more than four investment
banking firms in the United States, of which no more than two may be named by
the Board of Directors and no more than two may be named by the Required
Holders. The arbitrator may consider, within the ten-day period allotted,
arguments from the parties regarding which investment banking firm to choose,
but the selection by the arbitrator shall be made in its sole discretion from
the list of four. The Board of Directors and the Required Holders shall submit
their respective valuations and other relevant data to the investment banking
firm, and the investment banking firm shall as soon as practicable thereafter
make its own determination of the valuation amount. The final valuation amount
for purposes hereof shall be the average of the two valuation amounts closest
together, as determined by the investment banking firm, from among the valuation
amounts submitted by the Corporation and the Required Holders and the valuation
amount calculated by the investment banking firm. The determination of the final
valuation amount by such investment banking firm shall be final and binding upon
the parties. The Corporation shall pay the fees and expenses of the investment
banking firm and arbitrator (if any) used to determine the valuation amount. If
required by any such investment banking firm or arbitrator, the Corporation
shall execute a retainer and engagement letter containing reasonable terms and
conditions, including, without limitation, customary provisions concerning the
rights of indemnification and contribution by the Corporation in favor of such
investment banking firm or arbitrator and its officers, directors, partners,
employees, agents and affiliates. If the valuation amount is for Common Stock of
the Corporation, the valuation amount shall not include a discount for minority
ownership or illiquidity or a control premium.

"As-Converted Basis" shall mean, for the purpose of determining the number of
shares of Common Stock outstanding, a basis of calculation which takes into
account (A) the number of shares of Common Stock actually issued and outstanding
at the time of such determination, and (B) the number of shares of Common Stock
that is then issuable upon the conversion of all outstanding Convertible
Securities (as defined below), including without limitation, the Preferred
Shares.

"Convertible Securities" shall mean any evidences of indebtedness, shares (other
than Common Stock) or other securities directly or indirectly convertible into
or exchangeable for Common Stock.

"Option" shall mean rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.

Mechanics of Conversion

.



In order for a holder of Preferred Shares to convert shares of Preferred Shares
into shares of Common Stock, such holder shall provide, at the office of the
transfer agent for the Preferred Shares (or at the principal office of the
Corporation if the Corporation serves as its own transfer agent), written notice
that such holder elects to convert all or any number of the shares of the
Preferred Shares represented by the certificate or certificates held by such
holder. Such notice shall state such holder's name or the names of the nominees
in which such holder wishes the certificate or certificates for shares of Common
Stock to be issued; provided, that in the case the nominee is different than
such holder, the holder shall also provide such additional documentation as the
Corporation shall reasonably request to establish that such transfer is in
compliance with the Securities Act of 1933, as amended. The date of receipt of
such certificates and notice by the transfer agent (or by the Corporation if the
Corporation serves as its own transfer agent) shall be the conversion date
("Conversion Date"). The Corporation shall, as soon as practicable after the
Conversion Date, but in any event within 3 business days after the later of (A)
the Conversion Date or (B) in the event the holder has requested that the shares
be issued in the name of a nominee different than such holder, the date on which
the holder provides such additional documentation as the Corporation shall
reasonably request to establish that such transfer is in compliance with the
Securities Act of 1933, as amended, issue and deliver at such office to such
holder of Preferred Shares, or to his or its nominees, a certificate or
certificates for the number of shares of Common Stock to which such holder shall
be entitled, together with cash in lieu of any fraction of a share. On the
Conversion Date, each holder of record of shares of Preferred Shares to be
surrendered for conversion shall be deemed to be the holder of record of the
Common Stock issuable upon conversion of such Preferred Shares, notwithstanding
that the certificates representing such shares of Preferred Shares shall not
have been surrendered at the office of the Corporation, that notice from the
Corporation shall not have been received by any holder of record of shares of
such Preferred Shares, or that the certificates evidencing such shares of Common
Stock shall not then be actually delivered to such holder.

At all times when any Preferred Shares are outstanding, the Corporation shall
reserve and keep available out of its authorized but unissued stock, for the
purpose of effecting the conversion of the Preferred Shares, such number of its
duly authorized shares of Common Stock as shall from time to time be sufficient
to effect the conversion of all outstanding Preferred Shares. The Corporation
promptly will take such corporate action as may be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purpose, including without limitation engaging in best
efforts to obtain the requisite stockholder approval. Before taking any action
which would cause an adjustment reducing any Conversion Price below the then par
value of the shares of Common Stock issuable upon conversion of the applicable
Preferred Shares, the Corporation will take any corporate action which may be
necessary in order that the Corporation may validly and legally issue fully paid
and nonassessable shares of Common Stock at such adjusted Conversion Price.

All shares of Preferred Shares which shall have been surrendered for conversion
as herein provided shall no longer be deemed to be outstanding and all rights
with respect to such shares, including the rights, if any, to receive notices
and to vote, shall immediately cease and terminate on the Conversion Date,
except only the right of the holders thereof to receive shares of Common Stock
in exchange therefor and payment of any dividends declared but unpaid thereon.
Any shares of Preferred Shares so converted shall be retired and cancelled and
shall not be reissued, and the Corporation (without the need for stockholder
action) may from time to time take such appropriate action as may be necessary
to reduce the authorized number of shares of Preferred Shares accordingly.

The Corporation shall pay any and all issue, transfer, stamp and other taxes
that may be payable in respect of any issuance or delivery of shares of Common
Stock upon conversion of shares of Preferred Shares pursuant to this Section 4.
The Corporation shall not, however, be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of
shares of Common Stock in a name other than that in which the shares of
Preferred Shares so converted were registered, and no such issuance or delivery
shall be made unless and until the person or entity requesting such issuance has
paid to the Corporation the amount of any such tax or has established, to the
satisfaction of the Corporation, that such tax has been paid.

Adjustments to Conversion Price for Diluting Issues

.



No Adjustment of Conversion Price

. No adjustment in the Conversion Price of the Preferred Shares shall be made
unless the consideration per share for an Additional Share of Common Stock
issued or deemed to be issued by the Corporation is less than the applicable
Conversion Price in effect on the date of, and immediately prior to, the
issuance or deemed issuance of such Additional Shares.



Full Ratchet; Weighted Average

.



Full Ratchet

. If the Corporation at any time or from time to time prior to the one (1) year
anniversary of the Original Issue Date shall issue any Additional Shares of
Common Stock (including Additional Shares of Common Stock deemed to be issued
pursuant to Section 4(d)(iii) below but excluding shares issued as stock split
or combination as provided in Section 4(f) below, issued upon a dividend or
distribution as provided in Section 4(g) below or deemed to be issued upon a
dividend of Preferred Shares as provided in Section 2(a) above) without
consideration or for consideration per share lower than the Conversion Price in
effect on the date of and immediately prior to such issue, the Conversion Price
for the Preferred Shares shall be lowered to equal such consideration per share.
For purposes of this Section 4(d)(ii), any Additional Shares of Common Stock
issued for no consideration shall be deemed to be issued for a consideration per
share of $.001, subject to adjustments for Common Stock splits, dividends, and
combinations.



Weighted Average

. If the Corporation at any time or from time to time on or after the one (1)
year anniversary of the Original Issue Date shall issue any Additional Shares of
Common Stock (including Additional Shares of Common Stock deemed to be issued
pursuant to Section 4(d)(iii) below but excluding shares issued as stock split
or combination as provided in Section 4(f) below, issued upon a dividend or
distribution as provided in Section 4(g) below or deemed to be issued upon a
dividend of Preferred Shares as provided in Section 2(a) above) without
consideration or for consideration per share lower than the Conversion Price in
effect on the date of and immediately prior to such issue, then in such event
the Conversion Price for the Preferred Shares shall be lowered to an amount
determined by multiplying the Conversion Price in effect immediately prior to
such issue by a fraction, (x) the numerator of which shall be the sum of (1) the
number of shares of Common Stock outstanding immediately prior to such issue (on
an As-Converted Basis)
plus
(2) the number of shares of Common Stock which the aggregate consideration
received or to be received by the Company for such Additional Shares of Common
Stock would purchase at such Conversion Price, and (y) the denominator of which
shall be the sum of (1) the number of shares of Common Stock outstanding
immediately prior to such issue (on an As-Converted Basis)
plus
(2) the number of such Additional Shares of Common Stock so issued and/or deemed
to be issued. For purposes of this Section 4(d)(ii), any Additional Shares of
Common Stock issued for no consideration shall be deemed to be issued for a
consideration per share of $.001, subject to adjustments for Common Stock
splits, dividends, and combinations.



Issue of Securities, Deemed Issue of Additional Shares of Common Stock

. If the Corporation at any time or from time to time after the Original Issue
Date shall issue any Options or Convertible Securities or shall fix a record
date for the determination of holders of any class of securities entitled to
receive any such Options or Convertible Securities, then the maximum number of
shares of Common Stock (as set forth in the instrument relating thereto without
regard to any provision contained therein for a subsequent adjustment of such
number) issuable upon the exercise of such Options or, in the case of
Convertible Securities and Options therefor, the conversion or exchange of such
Convertible Securities, shall be deemed to be Additional Shares of Common Stock
issued as of the time of such issue or, in case such a record date shall have
been fixed, as of the close of business on such record date, provided that in
any such case in which Additional Shares of Common Stock are deemed to be
issued:



No further adjustment in the Conversion Price shall be made upon the subsequent
issue of Convertible Securities or shares of Common Stock upon (1) the exercise
or conversion of any Options or Convertible Securities outstanding as of the
date hereof; (2) the exercise of any Options by employees, directors, or
consultants pursuant to equity incentive plans approved by the board of
directors of the Corporation and adopted by the shareholders of the Corporation;
or (3) the conversion of the Preferred Shares;

If such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase or decrease in the consideration
payable to the Corporation, upon the exercise, conversion or exchange thereof,
the Conversion Price computed upon the original issue thereof (or upon the
occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease insofar as it
affects such Options or the rights of conversion or exchange under such
Convertible Securities;

Upon the expiration of any such Options or any rights of conversion or exchange
under such Convertible Securities which shall not have been exercised, the
Conversion Price computed upon the original issue thereof (or upon the
occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon such expiration, be recomputed as if:

in the case of Convertible Securities or Options for Common Stock, the only
Additional Shares of Common Stock issued were the shares of Common Stock, if
any, actually issued upon the exercise of such Options or the conversion or
exchange of such Convertible Securities and the consideration received therefor
was the consideration actually received by the Corporation for the issue of all
such Options, whether or not exercised, plus the consideration actually received
by the Corporation upon such exercise, or for the issue of all such Convertible
Securities which were actually converted or exchanged, plus the additional
consideration, if any, actually received by the Corporation upon such conversion
or exchange; and

in the case of Options for Convertible Securities, only the Convertible
Securities, if any, actually issued upon the exercise thereof were issued at the
time of issue of such Options, and the consideration received by the Corporation
for the Additional Shares of Common Stock deemed to have been then issued was
the consideration actually received by the Corporation for the issue of all such
Options, whether or not exercised, plus the consideration deemed to have been
received by the Corporation upon the issue of the Convertible Securities with
respect to which such Options were actually exercised;

In the event of any change in the number of shares of Common Stock issuable upon
the exercise, conversion or exchange of any Option or Convertible Security, the
Conversion Price then in effect shall forthwith be readjusted to such Conversion
Price as would have obtained had the adjustment which was made upon the issuance
of such Option or Convertible Security not exercised or converted prior to such
change been made upon the basis of such change; and

No readjustment pursuant to clause (B), (C) or (D) above shall have the effect
of increasing the Conversion Price to an amount which exceeds the lower of (1)
the Conversion Price on the original adjustment date, or (2) the Conversion
Price that would have resulted from any issuances of Additional Shares of Common
Stock between the original adjustment date and such readjustment date.

In the event the Corporation, after the Original Issue Date, amends any Options
or Convertible Securities (whether such Options or Convertible Securities were
outstanding on the Original Issue Date or were issued after the Original Issue
Date) to increase the number of shares issuable thereunder or decrease the
consideration to be paid upon exercise or conversion thereof, then such Options
or Convertible Securities, as so amended, shall be deemed to have been issued
after the Original Issue Date and the provisions of this Section 4(d)(iii) shall
apply.

Determination of Consideration

. For purposes of this Section 4, the consideration received by the Corporation
for the issue of any Additional Shares of Common Stock shall be computed as
follows:



Cash and Property.

Such consideration shall:



insofar as it consists of cash, be computed at the aggregate of cash received by
the Corporation, excluding amounts paid or payable for accrued interest;

insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board of Directors, or if requested by the Required Holders, by agreement of
the Board of Directors and the Required Holders, and if the Board of Directors
and the Required Holders do not agree on such fair market value, in accordance
with the procedures set forth in the definition of Appraisal Procedure; and

in the event Additional Shares of Common Stock are issued together with other
shares or securities or other assets of the Corporation for consideration which
covers both, be the proportion of such consideration so received, computed as
provided in clauses (i) and (ii) above, as determined in good faith by the Board
of Directors.

Options and Convertible Securities

. The consideration per share received by the Corporation for Additional Shares
of Common Stock deemed to have been issued pursuant to Section 4(d)(iii) above,
relating to Options and Convertible Securities, shall be determined by
dividing
:



the total amount, if any, received by the Corporation as consideration for the
issue of such Options or Convertible Securities, plus the minimum aggregate
amount of additional consideration (as set forth in the instruments relating
thereto, without regard to any provision contained therein for a potential
subsequent adjustment of such consideration) payable to the Corporation upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by

the maximum number of shares of Common Stock (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
potential subsequent adjustment of such number) issuable upon the exercise of
such Options or the conversion or exchange of such Convertible Securities.

Adjustment for Stock Splits and Combinations

. If the Corporation shall at any time or from time to time after the Original
Issue Date effect a subdivision of the outstanding Common Stock, each Conversion
Price then in effect immediately before that subdivision shall be
proportionately decreased. If the Corporation shall at any time or from time to
time after the Original Issue Date combine the outstanding shares of Common
Stock, each Conversion Price then in effect immediately before the combination
shall be proportionately increased. Any adjustment under this paragraph shall
become effective at the close of business on the date the subdivision or
combination becomes effective.



Adjustment for Certain Dividends and Distributions

. In the event the Corporation at any time, or from time to time after the
Original Issue Date, shall make or issue, or fix a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable solely in additional shares of Common Stock, then and
in each such event each Conversion Price then in effect shall be decreased as of
the time of such issuance or, in the event such a record date shall have been
fixed, as of the close of business on such record date, by multiplying the
applicable Conversion Price then in effect by a fraction:



the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution;

provided, however

, if such record date shall have been fixed and such dividend is not fully paid
or if such distribution is not fully made on the date fixed therefor, the
applicable Conversion Price shall be recomputed accordingly as of the close of
business on such record date and thereafter each Conversion Price shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.



Adjustment for Reclassification, Exchange, or Substitution

. If the Common Stock issuable upon the conversion of the Preferred Shares shall
be changed into the same or a different number of shares of any class or classes
of stock, whether by capital reorganization, reclassification, or otherwise
(other than a subdivision or combination of shares or stock dividend provided
for above, or a reorganization, merger, consolidation, or sale of assets
provided for below), then and in each such event the holder of each such share
of Preferred Shares shall have the right thereafter to convert such share into
the kind and amount of shares of stock and other securities and property
receivable, upon such reorganization, reclassification, or other change, by
holders of the number of shares of Common Stock into which such shares of
Preferred Shares might have been converted immediately prior to such
reorganization, reclassification, or change, all subject to further adjustment
as provided herein.



Adjustment for Merger or Reorganization, Etc

. In case of any consolidation or merger of the Corporation with or into another
company or the sale of all or substantially all of the assets of the Corporation
to another company, each share of Preferred Shares, if any, remaining
outstanding after such consolidation, merger or sale shall thereafter be
convertible (or shall be converted into a security which shall be convertible)
into the kind and amount of shares of stock or other securities or property to
which a holder of the number of shares of Common Stock of the Corporation
deliverable upon conversion of such Preferred Shares would have been entitled
upon such consolidation, merger or sale; and, in such case, appropriate
adjustment shall be made in the application of the provisions in this Section 4
set forth with respect to the rights and interest thereafter of the holders of
the Preferred Shares, to the end that the provisions set forth in this Section 4
(including provisions with respect to changes in and other adjustments of the
Conversion Price) shall thereafter be applicable, as nearly equivalent a manner
as may be practicable as before the consolidation or merger. If any event occurs
of the type contemplated by the provisions of this Section 4 but not expressly
provided for by such provisions (including, without limitation, the granting of
stock appreciation rights, phantom stock rights or other rights with equity
features), then the Corporation's Board of Directors shall make an appropriate
reduction in each Conversion Price so as to protect the rights of the holders of
the Preferred Shares.



Certificate as to Adjustments

. Upon the occurrence of each adjustment or readjustment of any Conversion Price
pursuant to this Section 4, the Corporation at its expense shall promptly
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to each holder of Preferred Shares a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Corporation shall, upon the written
request at any time of any holder of Preferred Shares, furnish or cause to be
furnished to such holder a similar certificate setting forth (i) such
adjustments and readjustments, (ii) the Conversion Price then in effect, and
(iii) the number of shares of Common Stock and the amount, if any, of other
property which then would be received upon the conversion of Preferred Shares.



Fractional Shares

. No fractional shares of Common Stock shall be issued upon conversion of the
Preferred Shares. In lieu of any fractional shares to which the holder would
otherwise be entitled, the Corporation shall pay cash equal to the product of
such fraction multiplied by the fair market value of a share of Common Stock, as
mutually agreed by the Board of Directors of the Corporation and the Required
Holders;
provided, however
, that if such mutual agreement cannot be reached, such fair market value shall
be determined by following the Appraisal Procedures. The determination of
fractional shares shall be based on the aggregate number of shares of Preferred
Shares surrendered for conversion by any holder of Preferred Shares and not on
the individual shares of Preferred Shares held by such holder.



Notice of Record Date

. In the event:



that the Corporation declares a dividend (or any other distribution) on its
Common Stock payable in Common Stock or other securities of the Corporation;

that the Corporation subdivides or combines its outstanding shares of Common
Stock;

of any reclassification of the Common Stock of the Corporation (other than a
subdivision or combination of its outstanding shares of Common Stock or a stock
dividend or stock distribution thereon), or of any consolidation or merger of
the Corporation into or with another company, or of the sale of all or
substantially all of the assets of the Corporation; or

of the involuntary or voluntary dissolution, liquidation or winding up of the
Corporation;

then the Corporation shall cause to be filed at its principal office or at the
office of the transfer agent of the Preferred Shares, and shall cause to be
mailed to the holders of the Preferred Shares at their last addresses as shown
on the records of the Corporation or such transfer agent, at least ten (10) days
prior to the date specified in (1) below or 20 days before the date specified in
(2) below, a notice stating

(1) the record date of such dividend, distribution, subdivision or combination,
or, if a record is not to be taken, the date as of which the holders of Common
Stock of record to be entitled to such dividend, distribution, subdivision or
combination are to be determined, or

(2) the date on which such reclassification, consolidation, merger, sale,
dissolution, liquidation or winding up is expected to become effective, and the
date as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
dissolution or winding up.

Voting Rights.

Voting with Common. Except as provided in Section 5(b) and Section 5(c) below or
as otherwise expressly set forth herein, the holders of Preferred Shares shall
vote together with the Common Stock on all matters as a single class, with each
Preferred Share entitled to cast the number of votes equal to the number of
Common Stock into which it may be converted (as adjusted from time to time
pursuant to Section 4 hereof) as of the record date.

Common Voting First on Certain Matters. In addition to all other requirements
imposed by Nevada law, and all other voting rights granted under the
Corporation's Articles of Incorporation, as supplemented by this Certificate,
the Corporation shall not undertake (i) any transaction giving rise to a
Liquidation Event or (ii) any redemption of Preferred Shares, without the prior
approval of the Common Stock voting as a single class. If such transaction
referred in clause (i) or (ii) hereof is first approved by the requisite number
of holders of Common Stock, such matter shall then be put to the vote of the
holders Preferred Shares and Common Stock, voting together as a single class,
with each Preferred Share entitled to cast the number of votes equal to the
number of Common Stock into which it may be converted (as adjusted from time to
time pursuant to Section 4 hereof) as of the record date. For purposes of such
joint vote, (A) any shares of Common Stock voted in favor of the transaction
when voting as a single class shall be considered to have voted in favor of the
transaction when voting together with the Preferred Shares, (B) any shares of
Common Stock voted against the transaction when voting as a single class shall
be considered to have voted against the transaction when voting together with
the Preferred Shares and (C) any shares of Common Stock not voted on the
transaction when voting as a single class shall be considered to have not voted
on the transaction when voting together with the Preferred Shares.

Voting as Separate Class

. In addition to all other requirements imposed by Nevada law, and all other
voting rights granted under the Corporation's Articles of Incorporation, as
supplemented by this Certificate, the Corporation shall not, and shall not
permit any company or trust of which the Corporation directly or indirectly owns
at the time 50% or more of the outstanding shares that represent either 50% of
the voting power, 50% of the economic power, or control of the board of
directors of such company or trust, other than directors' qualifying shares (a "
Subsidiary
") to, without the prior written consent of Required Holders voting together as
a single class:



amend, modify or repeal this Certificate of Designations (whether by
reclassification, merger, consolidation, reorganization or otherwise);

enter into any reclassification, merger, consolidation or reorganization;

increase or decrease (whether by amendment to the Articles of Incorporation or
by reclassification, merger, consolidation, reorganization or otherwise) the
number of authorized Preferred Shares;

authorize or issue (by amendment to the Articles of Incorporation or by
reclassification, merger, consolidation, reorganization or otherwise) any class
or series of capital stock or securities convertible into capital stock with
equal or superior rights to those of the Preferred Shares;

whether by amendment to the Articles of Incorporation or by reclassification,
merger, consolidation, reorganization or otherwise, (i) alter, amend or waive
any rights, preferences or privileges of the Preferred Shares or (ii) otherwise
alter, amend or waive any provisions of the Corporation's Articles of
Incorporation or by-laws in a manner adverse to the holders of the Preferred
Shares;

authorize, declare or pay any dividend (other than dividends payable solely in
Common Stock) on any share of the capital stock of the Corporation or any
Subsidiary, with the exception of the dividends on the Preferred Shares set
forth in Section 2 hereof; or

redeem, purchase or otherwise acquire for value any share or shares of the
capital stock of the Corporation or any Subsidiary.

Notices. The Corporation shall distribute to the holders of Preferred Shares
copies of all notices, materials, annual and quarterly reports, proxy
statements, information statements and any other documents distributed generally
to the holders of shares of Common Stock of the Corporation, at such times and
by such method as such documents are distributed to such holders of such Common
Stock.

Replacement Certificates. The certificate(s) representing the Preferred Shares
held by any holder of Preferred Shares may be exchanged by such holder at any
time and from time to time for certificates with different denominations
representing an equal aggregate number of Preferred Shares, as reasonably
requested by such holder, upon surrendering the same. No service charge will be
made for such registration or transfer or exchange.

Attorneys' Fees. In connection with enforcement by a holder of Preferred Shares
of any obligation of the Corporation hereunder, the prevailing party shall be
entitled to recovery of reasonable attorneys' fees and expenses incurred.

No Reissuance. No Preferred Shares acquired by the Corporation by reason of
redemption, purchase, conversion or otherwise shall be reissued.

Severability of Provisions. If any right, preference or limitation of the
Preferred Shares set forth in this Certificate of Designations (as this
Certificate of Designations may be amended from time to time) is found to be
invalid, unlawful or incapable of being enforced by reason of any rule or law or
public policy, all other rights, preferences and limitations set forth in this
Certificate of Designations, which can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation, shall nevertheless
remain in full force and effect, and no right, preference or limitation herein
set forth be deemed dependent upon any such other right, preference or
limitation unless so expressed herein.

Specific Performance. The Corporation acknowledges and agrees that irreparable
damage would occur in the event that the Corporation failed to perform any of
the provisions of this Certificate in accordance with its specific terms. It is
accordingly agreed that each holder of Preferred Shares shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Certificate and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which such holder may be entitled by
law or equity.



Signed on December 15, 2008



 

FLIGHT SAFETY TECHNOLOGIES, INC.


By: /s/ Richard S. Rosenthal

 

Name: Richard S. Rosenthal
Title: Chief Financial Officer

